DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                         GUILLERMO CUEVAS,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                             No. 4D19-266

                            [January 6, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara R. Duffy, Judge; L.T. Case No. 15-5235CF10A.

   Carey Haughwout, Public Defender, and Nancy Jack, Assistant Public
Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

MAY, J.

    The defendant appeals his conviction and sentence on three counts of
sexual battery upon a person less than 12 years of age and three counts
of lewd or lascivious molestation and the consequent sentence. He raises
multiple issues. We affirm, but write to address his argument that the
trial court erred in admitting a pastor and church volunteer’s testimony
because it violated the clergy communications privilege.

   •   The Crimes and Aftermath

   The details of the crimes are unnecessary to our discussion and so only
a summary is provided here. The defendant married the victim’s mother
when the victim was six. The victim and defendant were very close. When
the victim was seven, she began to give massages to the defendant. This
turned into unlawful touching and ultimately led to sexual intercourse by
age nine.

   The victim did not tell her mother because she trusted the defendant
and did not know it was wrong. The defendant began to tell the victim
that what they were doing was not right. The sexual abuse would stop for
a few weeks and then start up again. The victim began to feel guilty about
what was happening, but the defendant instructed her not to tell anyone.
He told her that he would be sent away or something bad would happen if
her mother found out.

    The mother noticed the victim was depressed when she was eleven.
When the mother attempted to talk to the victim about her depression, the
victim insisted she was just stressed from schoolwork. The defendant
offered to talk to the victim. That weekend, he took her to get ice cream
and then bought her a pregnancy test. When the mother found out about
the pregnancy test, the defendant told her the victim was depressed
because she thought she was pregnant.

   The mother was pregnant at the time with the defendant’s baby. A few
days before the mother’s scheduled delivery, she saw the victim come out
of the bathroom crying. The mother followed the victim into her room,
begging her to tell her what was bothering her.

   The mother asked the victim if someone had touched her. The victim
admitted that someone had touched her, but denied it was someone at
school. The mother asked the victim if the defendant did “something,” to
which the victim nodded yes and told her mother the defendant was having
sex with her. The victim asked her mother not to call the police.

   The mother confronted the defendant that night. They went on a walk
where he admitted having sex with the victim. He told the mother that the
victim had approached him, but didn’t want to tell the mother about the
victim’s behavior because she saw him as a “good friend” and he didn’t
want to disappoint her.

   The defendant then went inside the house and called his pastor.
Although the mother was not present during the call, the defendant told
her that he “told [the pastor] everything,” and the pastor told him: “I
should wait until you go to the hospital, make sure you are okay, make
sure the baby is okay and then call the police.”

   For the next few days, the mother was very upset and ignored calls from
her eldest daughter, who was away at school. The defendant attempted to
put the mother in contact with his pastor so she could speak with him.
When the pastor didn’t answer the call, the defendant told the mother that
they should go to the church closest to their house and find someone who
could help them. The defendant organized a meeting at Dunkin Donuts

                                    2
with a volunteer from the local church. There, the mother and church
volunteer listened as the defendant admitted having sex with the victim.

   Later in the week, the defendant approached the mother and victim.
He promised everything was going to be okay and that he would stop.

   On the day of the mother’s scheduled delivery, she called the eldest
daughter to tell her what happened. The daughter immediately came
home. While she was on her way, the defendant called to explain how
things happened and repeated that he “made a mistake.” The daughter
cut him off and didn’t let him speak.

    When the daughter arrived, she arranged to pick up the victim and take
her to the hospital to visit the mother and baby before returning to the
house that evening. The daughter and victim returned to the hospital the
following day. While they were there, the mother called her brother to tell
him what was going on. 1

   The uncle reported the defendant’s actions to the hospital, who in turn
called the police. A hospital nurse then took the eldest daughter and the
victim into a private room until the authorities arrived. A detective took a
statement from the defendant and transported the victim to a sexual
assault treatment center, accompanied by the eldest daughter.

   At the center, the detective interviewed the victim. The victim told the
detective her last sexual contact with the defendant was two weeks ago.

   The nurse at the center examined the victim, who told her the
defendant had been sexually abusing her since she was six. The victim
explained that it started with touching and progressed to intercourse. She
explained that although it made her feel connected with him, in the end
she did not like it and wanted it to stop. Following the examination, the
victim and daughter returned to the hospital and stayed there overnight
because the defendant was at the house. The defendant was arrested.

    •   The Evidentiary Hearing

    Prior to trial, the State filed a notice of intent to introduce child hearsay
testimony, pursuant to section 90.803(23), Florida Statutes (2018). The
trial court held an evidentiary hearing during which the mother, the

1 The mother and eldest daughter’s testimony are inconsistent about which day
the mother called her brother, but their testimony is consistent about the
sequence of events that followed.

                                       3
detective, and the nurse testified.

   The mother testified the victim and defendant were very close. When
the victim made her statement, she was crying uncontrollably and did not
want to identify the defendant because she didn’t want the mother to react.
The mother testified she asked only open-ended questions because she
didn’t want to put too much pressure on the victim.

   Both the detective and nurse testified the victim was mature for her
age. The nurse testified the victim told her she was six years old when the
defendant first began to touch her and that it progressed to “penetration.”
A video of the detective’s interview of the victim was introduced into
evidence without objection.

    At the conclusion of the hearing, the trial court found all three
statements had sufficient indicia of reliability and admitted them. The
trial court made required findings regarding each statement and entered
a written order.

   •   The Trial

   At trial, the mother testified that the defendant spoke to his pastor and
then told her: “I already told him everything. And I said, ‘what did he
say?’ And he say [sic] that I should wait until you go to the hospital, make
sure you are okay, make sure the baby is okay, and then call the police.”
The defendant objected to the next question on hearsay grounds. The trial
court overruled the objection because the mother testified only to what the
defendant told her.

    Prior to the testimony of the pastor and church volunteer, the
defendant argued their testimony was privileged under the clergy
communications privilege. The State responded the issue was waived
under section 90.507, Florida Statutes, because the defendant disclosed
the contents of his phone conversation with the pastor to the mother and
the mother was present during the defendant’s conversation with the
church volunteer. The State argued the defendant’s challenge to the
church volunteer’s testimony was procedurally waived because he failed
to timely object to the mother’s prior testimony regarding the contents of
their conversation at Dunkin Donuts.

   The trial court found there was no privilege. If one existed, the
defendant waived it by disclosing the communication with his pastor to
the mother and having the mother present at the meeting with the church
volunteer. The trial court allowed the witnesses to testify.

                                      4
   The pastor then testified he knew the defendant for several years; the
defendant attended his church. When the defendant called the pastor, he
sounded perturbed. The pastor testified the defendant told him he had a
serious problem in his family, “something horrible,” and wanted the pastor
to pray so they would find peace in the family. The defendant said he had
relations with one of his wife’s daughters. He said the girl was about twelve
years old and had provoked him.

   The pastor could hear the mother listening; she was crying and talking
in the background. The defendant told the pastor that he was using
another pastor from a church near their home. The pastor advised the
defendant to call the authorities.

   The church volunteer testified that he worked for a food company and
volunteered at the local church for about nine years. He was not an
ordained minister or sect therapist. Someone at the church called him
and said there was a couple who needed help, but only spoke Spanish. He
had never met the couple before; they were not members of the church.
They met at a Dunkin Donuts.

   The defendant told the church volunteer he had an intimate, sexual
relationship with his wife’s daughter. He said that it had been happening
for five or six weeks. The church volunteer believed the defendant said
she was around eleven years old at the time.

    The church volunteer testified the defendant said he was sorry and was
seeking spiritual help. The church volunteer told them it was a serious
offense against God and the child and that they should go to the
authorities. The defendant said he was sorry and that he would report it.

   •   The Verdict and Sentencing

   The jury convicted the defendant of three counts of sexual battery upon
a person less than 12 years of age and three counts of lewd or lascivious
molestation. The trial court orally sentenced the defendant to life in prison
on all counts with a 25-year minimum mandatory on the lewd and
lascivious charges. Defense counsel argued that the lewd and lascivious
charges did not have typical minimum mandatories. After reviewing the
statutes, the court resentenced the defendant to life in prison on each
count, noting “this chart is wrong.” The trial court entered a written order




                                     5
imposing concurrent life sentences on all counts. 2

    •   The Appeal

   The defendant argues the trial court erred in admitting the pastor and
church volunteer’s testimony because it was privileged under the clergy
communications privilege and the defendant did not waive his right to
invoke the privilege. The State responds the clergy communications
privilege does not apply to either conversation. Moreover, the defendant
waived his right to invoke the privilege when he told the mother about his
conversation with the pastor.

   We review a ruling on the clergy communications privilege for an abuse
of discretion. See Fernandez v. State, 730 So. 2d 277, 282 (Fla. 1999).

   Section 90.505(2), Florida Statutes (2018), provides, “[a] person has a
privilege to refuse to disclose, and to prevent another from disclosing, a
confidential communication by the person to a member of the clergy in his
or her capacity as spiritual adviser.” A communication is “‘confidential’ if
made privately for the purpose of seeking spiritual counsel and advice from
the member of the clergy in the usual course of his or her practice or
discipline and not intended for further disclosure except to other persons
present in furtherance of the communication.” Id. § 90.505(1)(b).

        This statute creates a four-part test to establish the existence
        of a privilege. First, the communication must be made to a
        “member of the clergy.” Second, the statement must be made
        for the purpose of seeking spiritual counseling or advice.
        Third, the information must be received in the usual course
        of the clergyman’s practice or discipline. And fourth, the
        communication must be made privately and not intended for
        further disclosure.

Woodard v. Jupiter Christian Sch., Inc., 913 So. 2d 1188, 1191 (Fla. 4th
DCA 2005).



2 The defendant moved to correct sentencing errors under Florida Rule of
Criminal Procedure 3.800(b)(2), arguing the trial court erred in sentencing him
with an incorrect scoresheet that scored capital offenses and included victim
injury points for capital offenses. The defendant also argued the life sentences
were cruel and unusual. The trial court did not rule on the motion within 60
days, so it was deemed denied.


                                       6
   The person asserting the privilege bears the burden of establishing the
existence of each element of the privilege. See, e.g., S. Bell Tel. Co. v.
Deason, 632 So. 2d 1377, 1383 (Fla. 1994) (“The burden of establishing
the attorney-client privilege rests on the party claiming it.”). However,
“[w]hen communications appear on their face to be privileged, . . . the party
seeking disclosure bears the burden of proving that they are not.” First
Union Nat’l Bank v. Turney, 824 So. 2d 172, 183–84 (Fla. 1st DCA 2001).

   •   The Pastor’s Conversation

   The defendant first challenges the trial court’s determination that no
privilege attached to his communication with his pastor because the clergy
communications privilege provides for disclosure to persons “present in
furtherance of the communication.” The State responds that the privilege
does not apply because the mother was near the defendant during the
conversation and the defendant told her about the conversation
immediately following it. We agree with the State.

   The clergy communication privilege statute provides: “[a]
communication between a member of the clergy and a person is
‘confidential’ if made privately . . . and not intended for further disclosure
except to other persons present in furtherance of the communication.” §
90.505(1)(b), Fla. Stat.

   Here, the conversation with the pastor was not private. The pastor
testified he could hear the mother over the phone during the conversation.
And, the record reflects the defendant intended the conversation be
communicated. See Nussbaumer v. State, 882 So. 2d 1067, 1079 (Fla. 2d
DCA 2004) (“[A] communication to a member of the clergy is not
confidential and not privileged if it is intended to be communicated to
others.”). Immediately following his conversation, the defendant told the
mother the contents of the conversation. See Bottoson v. State, 443 So. 2d
962, 965 (Fla. 1983).

   Nevertheless, the defendant argues his disclosure to the mother was
within the privilege’s protections because the mother was “present in
furtherance of the communication.” § 90.505(1)(b), Fla. Stat. We disagree.

   The pastor testified he could hear the mother crying and talking in the
background during the call. But the mother testified she was not present
when the defendant called the pastor because she was inside her office.

  Even if she was present, the defendant did not establish her presence
was necessary to the furtherance of the communication. § 90.505, Fla.

                                      7
Stat., L. Rev. Council Note (1976) (“[C]ommunications made in the
presence of third parties not necessary to the furtherance of the
communication . . . are not privileged.”) (emphasis added).

   The mother was not a clergyman, nor was she asked to pray with the
pastor. Although her daughter was the subject of the conversation, the
purpose of the call was to solicit the pastor’s prayers for the defendant’s
family. The pastor did not inquire as to how the mother was feeling or
solicit her thoughts on the situation. He did not ask for her version of the
events. The mother was therefore not needed for the furtherance of the
communication.

   In short, the trial court did not err in finding the privilege did not apply.
Even if the privilege applied, the defendant waived the privilege by
disclosing the communications’ contents to the mother. § 90.507, Fla.
Stat. (2018) (“A person who has a privilege against the disclosure of a
confidential matter or communication waives the privilege if the person, .
. . voluntarily discloses . . . any significant part of the matter or
communication.”).

      •   The Church Volunteer’s Conversation

   As a preliminary matter, the defendant’s argument is waived because
he failed to timely object to the mother’s testimony describing the
conversation at the Dunkin Donuts. The mother testified she was present
for the entire conversation with the church volunteer. She testified the
defendant told the church volunteer “what he had done” and that “he had
sex with [her] daughter.” The defendant failed to object during her
testimony. He waited to raise the privilege until after the mother’s
testimony concluded and the contents of his conversation with the church
volunteer had been admitted. State v. Calvert, 15 So. 3d 946, 948 (Fla.
4th DCA 2009) (quoting Harrell v. State, 894 So. 2d 935, 940 (Fla. 2005))
(“To properly preserve an issue for appellate review . . . ‘a litigant must
make a timely, contemporaneous objection.’”). 3

   Even so, the communications privilege does not apply because the
record does not establish the defendant reasonably believed the church
volunteer was a member of the clergy. Section 90.505 defines a “member

3 The defendant argues he properly preserved the issue by objecting on hearsay

grounds. The record reflects the defendant objected to the mother’s testimony
regarding the defendant’s conversation with the pastor, not the church volunteer.
Even had he, a hearsay objection is not equivalent to a clergy communications
privilege objection.

                                       8
of the clergy” as a “priest, rabbi, practitioner of Christian Science, or
minister of any religious organization or denomination usually referred to
as a church, or an individual reasonably believed so to be by the person
consulting him or her.” Id. § 90.505(1)(a).

   The church volunteer testified he never worked in the local church; he
worked for a food company. The defendant did not know the church
volunteer because he had never attended the local church. Although the
attorneys interchangeably described the church volunteer as a pastor, the
defendant never testified that he believed the church volunteer was a
pastor or someone in a similar capacity. In fact, he testified on cross-
examination that he sought “some sort of spiritual help” because the
mother was going into a depressive episode and he wanted “someone” to
provide “family counseling.”

   But, even if the church volunteer could be considered a clergy member,
the communication was not private. See Fernandez, 730 So. 2d at 277.
The church volunteer, defendant, and mother met at a Dunkin Donuts, a
public area. § 90.505, Fla. Stat., L. Rev. Council Note (1976) (commenting
that the clergy communications privilege does not protect communications
made under circumstances “where confidentiality cannot be expected, e.g.,
in public facilities or large groups.”). And, the mother was present
throughout the conversation.

   There was no error in the court’s admission of the pastor’s and church
volunteer’s testimony. We affirm on this issue and on the remaining issues
without further comment.

   Affirmed.

FORST and KUNTZ, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    9